DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 6, and 9, Kim et al. (US Pub. 20100002172) teaches (in figures 1 and 3-6) an active switch array substrate (100), comprising: a first substrate (110); a first insulation layer (140) disposed on the first substrate; a plurality of active switches (Q) disposed on the first insulation layer; a first passivation layer (180p) disposed on the first insulation layer and covering the active switches; a color filter layer (230) disposed on the first passivation layer, the color filter layer including a plurality of first photoresist layers (230B), second photoresist layers (230G) and third photoresist layers (230R) parallel to each other (see figure 1 and paragraph 98); a plurality of dummy bumps (232R), wherein a material of the dummy bumps is the same as a material of the third photoresist layers (see paragraph 53), and the dummy bumps are disposed above the first photoresist layers and the third photoresist layers (see paragraph 59); and a pixel electrode layer (191 and 180q) disposed on the color filter layer and covering the dummy bumps (see figure 6) wherein the dummy bumps correspond to primary photo spacers (320) of an opposite substrate (200) respectively.
Byun et al. (US Pub. 20140354924) teaches (in figures 3-4B and 9A-10H) an active switch array substrate (102 and elements thereon), comprising: a first substrate (102); a first insulation layer (118) disposed on the first substrate; a plurality of active switches (Tr) disposed on the first insulation layer; a first passivation layer (140) disposed on the first insulation layer and covering the active switches; a color filter layer (150) disposed on the first passivation layer, the color filter layer including a plurality of first photoresist layers (150c), second photoresist layers (150a) and third photoresist layers (150b) parallel to each other (see figure 3 and paragraph 44); a plurality of dummy bumps (151b), wherein a material of the dummy bumps is the same as a material of the third photoresist layers (see paragraph 100), and the dummy bumps are disposed above the first photoresist layers and the third photoresist layers (see paragraph 100); and a common electrode layer (173) disposed on the color filter layer and covering the dummy bumps (see figure 4A) wherein the dummy bumps correspond to primary photo spacers (196) of an opposite substrate (194) respectively, and the sizes of the dummy bumps are bigger than the sizes of the primary photo spacers (see figure 4A and paragraph 49); and the dummy bumps do not contact the third photoresist layers (see figure 4A and paragraph 45).
However as Kim teaches forming dummy bumps to be smaller than the spacer to reduce an area occupied thereby and Byun teaches a common electrode covering the dummy bumps there is no teaching, suggestion, or motivation to combine Kim and Byun to result in a display in which dummy bumps are both larger than the primary photo spacers and covered by the pixel electrode. 
As such the prior art taken alone or in combination fails to teach or fairly suggest a display in which “a pixel electrode layer disposed on the color filter layer and covering the dummy bumps” and “the sizes of the dummy bumps are bigger than the sizes of the primary photo spacers; and the dummy bumps do not contact the third photoresist layers” in combination with the other required elements of claims 1, 6, an 9. 
Claims 2-5, 7-8, and 10-15 are allowable by virtue of their dependency. 
Response to Arguments
Applicant’s arguments, see pages 7-13 of applicant’s response, filed 07/28/2021, with respect to claims 1-17 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 and 112 of claims 1-17 and claim 8 respectively have has been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871